Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii (US 20130099344 A1; April 25, 2019).

    PNG
    media_image1.png
    266
    600
    media_image1.png
    Greyscale


Regarding claim 1, Ishii discloses a radiation imaging apparatus comprising: 
a sensor base (Figure 1B Element 2; Paragraph 38); 

a scintillator (Figure 1B Element 6; Paragraph 38) positioned on a side opposite to the sensor base with respect to the sensor array (Seen in Figure 1B); 
a bonding member (Figure 1B Element 5; Paragraph 38) that bonds the sensor array and the scintillator; and 
a plurality of bonding sheets (Figure 1B Element 3; Paragraph 38) that are separated from each other and bond the sensor base and the plurality of sensor chips (Seen in Figure 1B), wherein two adjacent sensor chips out of the three or more sensor chips are bonded to the sensor base using separate bonding sheets out of the plurality of bonding sheets (Seen in Figure 1B).
Regarding claim 2, Ishii discloses the radiation imaging apparatus according to claim 1.  Ishii further discloses wherein, in each row in the sensor array, a first sensor chip and a second sensor chip from an end of the sensor array are bonded to the sensor base using separate bonding sheets (Paragraph 38- Inherent as Ishii currently shows a one sensor chip to one bonding sheet).
Regarding claim 3, Ishii discloses the radiation imaging apparatus according to claim 2.  Ishii further discloses wherein, in each row in the sensor array, the second sensor chip and a third sensor chip from the end of the sensor array are bonded to the sensor base using separate bonding sheets (Paragraph 38- Inherent as Ishii currently shows a one sensor chip to one bonding sheet).
Regarding claim 4, Ishii discloses the radiation imaging apparatus according to claim 1.  Ishii further discloses wherein, in an entire region of the sensor array, two adjacent sensor chips are bonded to the sensor base using separate bonding sheets (Paragraph 38- Inherent as Ishii currently shows a one sensor chip to one bonding sheet).
Regarding claim 5, Ishii discloses the radiation imaging apparatus according to claim 1.  Ishii further discloses wherein the plurality of sensor chips and the plurality of bonding sheets are in one-to-one correspondence (Seen in Figure 1B; Paragraph 38).
Regarding claim 8, Ishii discloses the radiation imaging apparatus according to claim 1.  Ishii further discloses wherein the bonding member has a property of exhibiting adhesion force when heated (Paragraph 39 – heat peelable adhesive layer).
	Regarding claim 9, Ishii discloses the radiation imaging apparatus according to claim 1.  Ishii further discloses a radiation imaging system comprising: the radiation imaging apparatus according to claim 1; and a processing unit configured to process a signal acquired by the radiation imaging apparatus (Figure 11; Paragraph 69).
Regarding claim 10, Ishii discloses a method for manufacturing a radiation imaging apparatus, 
forming a sensor panel by bonding a plurality of sensor chips to a sensor base (Figure 1B Element 2; Paragraph 38) using a plurality of bonding sheets (Figure 1B Element 3; Paragraph 38) separated from each other, such that three or more sensor chips out of the plurality of sensor chips are arranged in one row of a sensor array in which the plurality of sensor chips are arranged in an array (Seen in Figure 1B; Paragraph 38); and 

wherein the forming includes bonding two adjacent sensor chips out of the three or more sensor chips to the sensor base using separate bonding sheets out of the plurality of bonding sheets (Seen in Figure 1B – Each of the).
Regarding claim 11, Ishii discloses the method according to claim 10, wherein the scintillator and the sensor array are bonded through heat pressure bonding (Paragraph 39 – heat peelable adhesive layer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 20130099344 A1; April 25, 2019).
Regarding claim 6, Ishii discloses the radiation imaging apparatus according to claim 1.  Ishii further discloses wherein each of the plurality of sensor chips is shaped as a rectangle (Seen in Figure 1A and 1B), and on a side that faces an adjacent sensor chip, out of sides of a sensor chip bonded to the sensor base using a bonding sheet that is separate from a bonding sheet of the adjacent sensor chip (Seen in Figure 1B; Paragraph 38- Inherent as Ishii currently shows a one sensor chip to one bonding sheet).
Ishii does not disclose an outer periphery of the bonding sheet is positioned inward of the side that faces the adjacent sensor chip.
However it would have been known and obvious to a PHOSITA at the time of filing to specify the change of size of the bonding sheet which wouldn’t perform differently than the prior art device and it’s been held that this change in size is not patentably distinct.
In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 7, Ishii discloses the radiation imaging apparatus according to claim 1.  Ishii further discloses wherein at least some sensor chips out of the plurality of sensor chips have a side on which a wiring member (Element 10, Paragraph 38) is arranged, and on the side on which the wiring member is arranged, the bonding sheet lies under the sensor chip (Seen in Figure 1B).
Ishii does not disclose and on the side on which the wiring member is arranged, the bonding sheet extends beyond the side to the outside of the sensor chip.
However it would have been known and obvious to a PHOSITA at the time of filing to specify the change of size of the bonding sheet which wouldn’t perform differently than the prior art device and it’s been held that this change in size is not patentably distinct.
In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672.  The examiner can normally be reached on M-F 8-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GISSELLE M GUTIERREZ/Examiner, Art Unit 2884